Title: To George Washington from Benjamin Randolph, 15 November 1777
From: Randolph, Benjamin
To: Washington, George



Sir,
Burlington [N.J.] 15th Novr 1777

Being apointed by General Warnan to take Charge of the Flag, with Doctor Glentuth, yesterday we atemted it, the Captan of the Friggat Reced it & detained us til he Sent it to General How who Return’d for answr we Could not be Receved must return back to the worf at Coopers &c.
at 9 oClock in the morning Just as we got to the ferry I heared a univrsal Ratle of thair drums in town and all moveing downwards below town. I Likewise heared from a Quaker that Just Left it & the ferryman 

that brought them over, that on the 7th Inst. the Enemy Brought Stoors from thair Shiping to Last them for two weeks, that thay sayd no more Could Come for two weeks after that on acc’t the moonlight nits, thay Said thay ware hail’d by our men on the fort three times as thay ware Passing up, Likewise heard them Cry out alls well as thay Passd, Likewise told me the enemy ware moveing Some Boats down towards the mouth Schul Kill, the Officer of the Friggot told me thay had Just been Sending two floting Battries down the Schul Kill with four 32 Pounders on board to assist aganst our fort that thay ware in want of Provisions but Expected thair Shiping up in two or three days, he wanted to no wheather General Putnam was Likely to Joine your Excellency soon or not, I Could not tell any thing about the matters of that sort, thay seamed much Concerned it apeared to me. I am Sir your most obedent & very Hml. Servt

Benjn Randolph

